Exhibit 99.1 CORUS ENTERTAINMENT INC. ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS JANUARY 9, 2008 FINAL REPORT ON ATTENDANCE We are pleased to report that there are 39 Class A Participating Shareholders holding 1,633,264 Class A Participating shares represented in person or by proxy at this meeting. This represents 94.8 % of the issued and outstanding Class A Participating shares. DATED THIS 9th DAY OF JANUARY, 2008. CIBC MELLON TRUST COMPANY SCRUTINEERS “signed by” TERI ZAGHETTO “signed by” JENNIFER VILLAREAL CORUS ENTERTAINMENT INC. ANNUAL AND SPECIAL MEETING OF SHAREHOLDERS JANUARY 9, 2008 FINAL REPORT ON ATTENDANCE CLASS A SHAREHOLDERS We are pleased to report that there are 12 Class A Shareholders holding 8,100 Class A Shares represented in person at this meeting.We further confirm that we did receive, audit and approve proxies from27 Class A Shareholders holding1,625,164
